Case 19-15770-mdc   Doc -1    Filed 08/07/20 Entered 08/07/20 12:52:00   Desc
                             Exhibit Page 1 of 4
Case 19-15770-mdc   Doc -1    Filed 08/07/20 Entered 08/07/20 12:52:00   Desc
                             Exhibit Page 2 of 4
Case 19-15770-mdc   Doc -1    Filed 08/07/20 Entered 08/07/20 12:52:00   Desc
                             Exhibit Page 3 of 4
Case 19-15770-mdc   Doc -1    Filed 08/07/20 Entered 08/07/20 12:52:00   Desc
                             Exhibit Page 4 of 4
